EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests at least one flexible flat cable, comprising a fixed end, a floating section and an electrical connection end, wherein the fixed end is disposed corresponding to an edge of the movable substrate; one end of the floating section is connected to the fixed end; the floating section is disposed to float over the upper surface; the electrical connection end extends from the other end of the floating section; the electrical connection end is perpendicular to the upper surface of the movable substrate, and a plurality of terminals on an edge of the electrical connection end are electrically connected to the plurality of electrical connection pads of the movable substrate, in combination with the rest of the limitations of the claim.
Regarding claim 11, no prior art could be located that teaches or fairly suggests  the flexible flat cable comprises a fixed end, a floating section and an electrical connection end; one end of the floating section is connected to the fixed end; the electrical connection end extends from the other end of the floating section; and the electrical connection end comprises a plurality of terminals; disposing the electrical connection end to be perpendicular to an upper surface of the movable substrate and contacting the electrical connection end with the plurality of electrical connection pads of the movable substrate; disposing the floating section to float over the upper surface; and disposing the fixed end to correspond to one side edge of the movable substrate; and electrically connecting the plurality of terminals of the electrical connection end to the plurality of electrical connection pads of the movable substrate, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20190312997 and Pat. No. 11297212 – directed to a FPC with a free end connected to a connector mounted on an imaging device substrate between a holder member and a lens barrel cover member
U.S. Pub. No. 20170219842 and Pat. No. 10175499 – directed to a moveable platform of an OIS assembly and fixed to a lens assembly with connector tabs on either side of a FPC tape oriented in different directions
U.S. Pub. No. 20100309323 and Pat. No. 8665339 – directed to a flexible printed circuit board that is attached to one side of a heatsink that an image sensor is on where the flexible printed circuit board is bent and surrounds a housing that houses the heatsink and image sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697